DETAILED ACTION
This is an allowance of all claims filed on 12/20/2021. Claims 1-20 are pending. Claims 1 and 8 are amended. Claims 1-20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the following allowable limitation: “in response to receiving a read operation directed to the corresponding block, implementing the read operation directed to the corresponding block within the file system tier as part of a cross-tier data management operation that targets data stored across the file system tier and the persistent memory tier”
Closest prior art Hegde et al. [US 2019/0095277] appears to teach determining a block within a persistent memory tier of a node has up-to-date data compared to a corresponding block within a file system tier of the node, marking the corresponding block as a dirty block within the file system tier and encoding location information of a location of the block within the persistent memory tier into a container associated with the corresponding block.
Joshi et al. [US 2014/0359302] appears to teach obtaining the location information from the container and retrieving the up-to-date data from block within the persistent memory tier using the location information for processing the read operation.
However, the prior art does not appear to teach cross-tier data management operation that targets data stored across the file system tier and persistent memory. Based on this rationale, Claim 1 and its dependent claims 2-8 are allowed.
Claim 9 recites the following allowable limitation “replay messages within a log to a file system tier of a node in response to the node recovering from a failure, wherein a message within the log indicates that a block within a persistent memory tier of the node has up-to-date data compared to a corresponding block within the file system tier of the node; in response to the messages being replayed, implement an asynchronous operation to walk a persistent memory file system of the persistent memory tier to identify a set of blocks within the persistent memory tier comprising more up-to-date data compared to corresponding blocks within the file system tier;”
Closest prior art Randall et al. [US 9,400,609] appears to teach a file system which can operate on data in an asynchronous fashion. However, the prior art does not appear to teach the asynchronous operation starts in response to the node recovering from a failure. Based on this rationale, Claim 9 and its dependent claims 10-15 are allowed.
Claim 16 recites the following allowable limitation “determine that a failure of a node affected a log within which messages are logged by a file system tier of the node, wherein a message within the log indicates that a block within a persistent memory tier of the node has up-to-date data compared to a corresponding block within the file system tier of the node; implement an asynchronous operation to walk a persistent memory file system of the persistent memory tier to identify a set of blocks within the persistent memory tier comprising more up-to-date data compared to corresponding blocks within the file system tier;”
Closest prior art Randall et al. [US 9,400,609] appears to teach a file system which can operate on data in an asynchronous fashion. However, the prior art does not appear to teach the asynchronous operation starts in response to the node recovering from a failure. Based on this rationale, Claim 16 and its dependent claims 17-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132